 

Exhibit 10.4

 

Evine Live Inc. May 2, 2019 6740 Shady Oak Road   Eden Prairie, MN 55344-3433  

 

Gentlepersons:

 

On behalf of Invicta Watch Company of America, Inc., a Florida corporation
(“IWCA”), IWCA has read and is familiar with the terms and provisions of (a)
that certain Vendor Agreement (the “Vendor Agreement”) between Sterling Time,
LLC, a New York limited liability company (“Vendor”), and Evine Live Inc., a
Minnesota corporation (“Company”), concerning the merchandising of products
bearing IWCA’s brands and trademarks and (b) that certain Vendor Exclusivity
Agreement (the “Exclusivity Agreement” and collectively with the Vendor
Agreement, the “Agreements”) between Vendor and Company concerning exclusivity
regarding the merchandising of products bearing IWCA’s brands and trademarks.

 

As an inducement to Company’s entering that certain Common Stock and Warrant
Purchase Agreement (“Purchase Agreement”) between certain owners of IWCA, other
purchasers and Company dated on or about the date hereof and as a material part
of the consideration provided to Company for so doing (including the special
rights granted to IWCA’s owners), IWCA hereby represents, warrants, and agrees
as follows:

 

(1)          IWCA has heretofore entered into an agreement with Vendor granting
Vendor the exclusive right to use and sublicense to Company the Trademarks (as
defined in the Vendor Agreement) (the “Trademarks”), for a period of time
sufficient to meet Vendor’s obligations under the Vendor Agreement.

 

(2)          Vendor has the right and authority to grant Company the particular
exclusive rights specified in the Agreements to use the Trademarks and
merchandise IWCA-branded products and has not and will not grant any other party
rights to use the Trademarks as set forth under the Agreements during the Term
(as defined in the Vendor Agreement).

 

(3)          IWCA will ensure that a steady stream of products bearing the IWCA
brands, including first-to-market and exclusive products, is available for
Company’s purchase throughout the term specified in the Agreements.

 

(4)          IWCA will not grant any party other than Vendor or Company the
right to use the Trademarks or sell the Products (as defined in the Exclusivity
Agreement) or any goods or services that are substantially similar to or
directly competitive with the Products bearing the Trademarks in TV Shopping (as
defined in the Exclusivity Agreement).

 

(5)          IWCA will not grant any party other than Vendor or Company the
right to undertake any of the actions set forth in Section 3 of the Exclusivity
Agreement.

 

(6)          Without limiting the foregoing, IWCA agrees to invest at least $25
million in the development and production of new products bearing the IWCA
brands for offer to Company through Vendor for the fall merchandising season of
2019.

 

If, during the term of the Agreements, any of the above representations
concerning Vendor is or becomes untrue, and/or Vendor is unable or unwilling to
fulfill its obligations to Company under the Agreements, IWCA will take all
necessary steps to ensure that Company’s rights under the Agreements are not
compromised.

IWCA Side Letter

Page 1  

 

 

In addition to all other relief available under applicable law, Company shall be
entitled (i) to an injunction to specifically enforce the terms of this letter
(the “Letter Agreement”) and (ii) in the event of a breach of this Letter
Agreement (other than clause (3)) or the Exclusivity Agreement that is not cured
by the undersigned or Vendor within 30 days of notice (and a second notice
provided at least 21 days following the first notice) from Company, to
liquidated damages that include (a) immediate cancellation of the warrants
issued pursuant to the Purchase Agreement and (b) the right to repurchase the
shares of common stock issued pursuant to the Purchase Agreement at a price of
$0.373 per share or, if such shares have already been sold, IWCA shall make a
cash payment equal to $0.377 per share to Company. Notwithstanding the
foregoing, 30 days’ notice shall not be required to be provided by Company if
the breach was created by an intentional or willful act of IWCA, Vendor or their
respective affiliates or such breach is uncurable by IWCA, Vendor or their
respective affiliates.

 

All information relating to Company or IWCA’s business including, without
limitation, the terms of this Letter Agreement, shall constitute confidential
information of Company and will be kept confidential and will not be disclosed,
in any manner, in whole or in part, except that either party may disclose the
terms of this Letter Agreement (i) to Vendor on a confidential basis, (ii) to
its attorneys and tax advisors, (iii) for the purpose of enforcing the terms of
this Letter Agreement, or (iv) in legally required filings with the U.S.
Securities and Exchange Commission and related press releases and investor
communications. This Letter Agreement will be governed by the laws of the State
of Minnesota, regardless of any conflict of laws principles, and the federal and
state courts in Hennepin County, Minnesota shall have exclusive jurisdiction and
venue over any disputes arising from or relating to this Letter Agreement.

 

[Remainder of page left blank intentionally – signature page follows]

 

IWCA Side Letter

Page 2  

 

 

Very truly yours,       INVICTA WATCH COMPANY OF AMERICA       /s/ Eyal Lalo  
Name: Eyal Lalo   Title: CEO & Owner         Agreed as of the date first set
forth above:       EVINE LIVE INC.       /s/ Andrea M. Fike     Andrea Fike    
EVP, General Counsel  

 



IWCA Side Letter

Signature Page

  

